        Case 4:19-cr-00654-BRW Document 18 Filed 08/18/20 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                           4:19-CR-00654-BRW

JAMARIUS AYTCH
                                       ORDER

      Pending before the Court is Defendant Jamarius Aytch’s “Motion to Reconsider

Detention Order,” filed on August 14, 2020. Doc. 16. The Government has advised

that it opposes Mr. Aytch’s motion. For the reasons explained below, Mr. Aytch’s

Motion is denied.

      I. Background

      On December 4, 2019, Mr. Aytch was charged in an Indictment with being a

felon in possession of a firearm, possession with intent to distribute methamphetamine

and cocaine, and possession of a firearm in furtherance of a drug trafficking crime.

      On March 19, 2020, I conducted a bond hearing during which the government

moved for detention. After hearing evidence and arguments of counsel, I concluded

that Mr. Aytch was too dangerous to be released on any conditions I might impose to

reasonably assure the safety of the community. Thus, I ordered Mr. Aytch detained

pending resolution of the pending federal charges. Doc. 14.
        Case 4:19-cr-00654-BRW Document 18 Filed 08/18/20 Page 2 of 4



      II. Discussion

      Relying on 18 U.S.C. § 3142(i), Mr. Aytch argues that the COVID-19 pandemic

is a compelling reason necessitating his “temporary release.” For cause, he points to

the recent outbreak at Greene County Jail, where he is currently housed. According to

Mr. Aytch, 60 of the 296 inmates have tested positive for the virus.

      For the reasons stated below, Mr. Aytch has failed to meet his burden to

demonstrate that his particular circumstances rise to the level of a compelling reason

justifying his release. See United States v. Buswell, No. 11-CR-198-01, 2013 WL

210899, at *5 (W.D. La. Jan. 18, 2013) (collecting cases); United States v. Clark, No.

19-40068-01-HLT, 2020 WL 1446895 (D. Kansas March 25, 2020) (instructing that

“whether a defendant’s particular circumstances warrant release in light of the COVID-

19 pandemic” should be considered on “a case-by-case basis” under § 3142(i)’s

“another compelling reason” prong).

      In Clark, the Court noted that “generalized COVID-19 fears and speculation”

will not alone justify a request for temporary release. Rather, the Court identified four

factors that must be evaluated in assessing a request for temporary release under §

3142(i): (1) “the original grounds for the defendant’s pretrial detention;” (2) “the

specificity of the defendant’s stated COVID-19 concerns;” (3) “the extent to which

the proposed released plan is tailored to mitigate or exacerbate other COVID-19 risks

to the defendant”; and (4) “the likelihood that the defendant’s proposed release would

increase COVID-19 risks to others.” Clark at *3. These non-exclusive factors are “not

                                           2
        Case 4:19-cr-00654-BRW Document 18 Filed 08/18/20 Page 3 of 4



necessarily” weighed equally but should be considered “as a whole” in assessing

whether a “compelling reason” exists necessitating a defendant’s temporary release. Id.

      (1)    The original grounds for Mr. Aytch’s pretrial detention

      In finding that Mr. Aytch was too dangerous to release on O/R bond, I

specifically noted: (1) Mr. Aytch’s extensive criminal history; (2) his demonstrated

and consistent refusal to comply with requirements or conditions placed on him by state

officials; (3) the fact that he allegedly committed the pending federal crimes less than

two months after he was released from state prison and while on state supervision; and

(4) the fact that one of the pending charges involves Mr. Aytch’s possession of a semi-

automatic pistol equipped with a fully loaded fifty-pound drum magazine, a

configuration designed to make the pistol capable of killing or wounding a large number

of people. Doc. 14. All of these findings weigh heavily against Mr. Aytch’s request

for temporary release.

      (2)    The specificity of Mr. Aytch’s stated COVID-19 concerns

      Mr. Aytch argues that his fear of COVID-19 is serious and specific to him

because the current outbreak at Greene County Jail poses a concrete risk of contracting

the virus. However, Mr. Aytch, who is thirty-four years old, does not allege that he has

any specific health concerns that place him at an increased risk of harm if he does

contract COVID-19. This factor weighs against his temporary release.




                                           3
        Case 4:19-cr-00654-BRW Document 18 Filed 08/18/20 Page 4 of 4



      (3)    The extent to which Mr. Aytch’s proposed release plan is tailored
             to mitigate or exacerbate other COVID-19 risks

      Mr. Aytch’s proposed release plan involves him living with his mother, with

home detention and location monitoring. As described, the plan appears tailored to

mitigate COVID-19 risks and therefore weights in Mr. Aytch’s favor.

      (4)    The likelihood that Mr. Aytch’s proposed release would increase
             risks to others

       The Court considers this factor to be neutral. However, even if weighed in Mr.

Aytch’s favor, it is not enough to offset the other factors that support detention.

      III. Conclusion

      After considering all of the factors relevant to Mr. Aytch’s requested release from

pretrial detention, I conclude that Mr. Aytch has failed to demonstrate that his release

is necessary for a “compelling reason.”

      IT IS THEREFORE ORDERED THAT Defendant Jamarius Aytch’s Motion to

Reconsider Detention Order, Doc. 16, is DENIED.

      IT IS SO ORDERED this 18th day of August, 2020.



                                            ___________________________________
                                            UNITED STATES MAGISTRATE JUDGE




                                            4
